DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/9/2022. 

Allowable Subject Matter
2. 	Claims 1-3, 5-10, 12-13 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Coulomb, et al. (WO 2017/009175 A1).

           Summary of Claim 1: 
A compound of formula


    PNG
    media_image1.png
    92
    221
    media_image1.png
    Greyscale


in the form of any one of its stereoisomers, regioisomers, or mixtures thereof,

wherein the compound has a floral-green, rose and ozonic organoleptic impression.

 
Coulomb et al. teach a compound having the general formula:

    PNG
    media_image2.png
    340
    811
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    172
    754
    media_image3.png
    Greyscale


	Coulomb et al. do not teach or fairly suggest the claimed compound, wherein the compound comprises, in particular, one double bond inside the cyclohexyl ring. Applicant demonstrated the claimed compound possesses a unique odor that is a floral-green, rose and ozonic organoleptic impression. Coulomb et al. teach away from compounds having a green note (p. 5 lines 7-9 of Coulomb et al.)  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763